Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 1 of 11 Page ID #:266


  1    Chris T. Nguyen, Esq. (SBN 259922)
       Omri A. Ben-Ari, Esq. (SBN 291517)
  2    Amit S. Gundara, Esq. (SBN 270467)
       BENARI & NGUYEN, LLP
  3    2372 Morse Avenue, Suite 282
       Irvine, CA 92614
  4    Tel: (949) 535-5217
       Fax: (949) 535-5218
  5    litigation@banllp.com
       Attorneys for Plaintiff Loi Nguyen
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
  10 LOI NGUYEN, an individual,                 CASE NO.: 8:18−cv−01825−AG−DFMx
  11           Plaintiff,                       [Assigned to Hon. Andrew J. Guilford,
                                                Mag.: Douglas F. Mc Cormick]
  12                        v.
                                                PLAINTIFF’S REPLY BRIEF IN
  13 DURHAM SCHOOL SERVICES, L.P.,              SUPPORT OF HIS MOTION TO
     a Delaware Limited Partnership; and        STRIKE DEFENDANT DURHAM
  14 DOES 1 through 100,                        SCHOOL SERVICES, L.P.’S AND’
                                                ANSWER TO PLAINTIFF LOI
  15                                            NGUYEN’S COMPLAINT
               Defendant.
  16                                           Complaint Filed: September 7, 2018
  17                                            Hearing:        December 10, 2018
                                                Time:           10:00 am
  18                                            Courtroom:      10D
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          1
                       PLAINTIFF’S REPLY TO MOTION TO STRIKE PORTIONS OF
                                                    DEFENDANT’S ANSWER
                                            CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 2 of 11 Page ID #:267



  1
                                      I.    INTRODUCTION
  2
             Defendant’s opposition can be distilled into one argument: Defendant believes
  3
       that no matter its allegation, it is immune to a motion to strike. Defendant does not
  4
       believe that the Court should strike defenses that fail as a matter of law, defenses that
  5
       even today after Plaintiff’s meet and confer, motion to strike, and Defendant’s
  6
       opposition, remain factually-barren and fail to provide fair notice, and impertinent
  7
       defenses, such as Defendant’s 1st, 3rd, 5th, 6th, 8th through 13th, 15th, 17th through
  8
       20th, and “Other Affirmative Defenses” “defenses.”
  9
             In fact, one look at Plaintiff’s motion to strike makes clear that Defendant is
  10
       wrong as Plaintiff identifies numerous instances showing courts in this district
  11
       rotinely striking allegations like Defendant’s. And, Plaintiff establishes—though he
  12
       need not—that if Defendant persists with its legally and factually insufficient and
  13
       impertinent “defenses,” Plaintiff would suffer undue prejudice in having to pursue
  14
       discovery and engage in unecessary motion practice just to remove allegations that
  15
       Defendant knows and at times readily admits, should have never alleged.
  16
             In all, the Court should grant Plaintiff’s motion to strike in its entirely to
  17
       streamline this litigation and avoid the parties and the Court from wasting precious
  18
       and limited resources.
  19
  20           II.     PLAINTIFF TIMELY FILED HIS MOTION TO STRIKE
  21         Defendant incorrectly contends that Plaintiff’s motion to strike is untimely.
  22   Federal Rules of Civil Procedure 6(a) and (d) govern the timing of Plaintiff’s motion
  23   to strike. Rule 6(d) states:
  24             When a party may or must act within a specified time after being
  25             served and service is made under Rule 5(b)(2)(C) (mail), (D)
  26             (leaving with the clerk), or (F) (other means consented to), 3
  27             days are added after the period would otherwise expire under
  28
                                                 -2-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 3 of 11 Page ID #:268



  1
                     Rule 6(a).
  2
               Here, Defendant filed and served its Answer on October 17, 2018
  3
       electronically. Twenty-one days plus an additional three days under Rule 6(d) is
  4
       Saturday, November 10, 2018. Accordingly, Plaintiff had until that following
  5
       Monday, November 12, 2018, to file his motion. (Fed. R. Civ. Proc. 6(a)(1)(C).)
  6
               Plaintiff filed his motion on November 9, 2018, three days early. (Oppo at 3:3)
  7
       Therefore, Plaintiff’s motion to strike is timely and appropriate.
  8

  9           III.     PLAINTIFF PROPERLY MET AND CONFERRED BEFORE
  10                                 FILING HIS MOTION

  11
               On October 25, 2018—13 days before Plaintiff filed his motion to strike—

  12
       Plaintiff first attemted to meet and confer with Defendant by e-mail, summarizing

  13
       his position regarding the answer and requested a time to further confer by

  14
       telephone. (Ben-Ari Decl. ¶ 2.)

  15
               The meet and confer efforts continued by telephone on November 6, 2018,

  16
       which as Defendant readily admits, sufficiently addressed some of the issues

  17
       Plaintiff raises, and which Plaintiff details in his motion to strike. (See Doc. 15 at

  18
       8:9-20, 9:13-14; Doc. 14 at 4:22–5:5.)

  19
               Thus, Plaintiff properly met and conferred before filing his motion to strike.

  20
        IV.      DEFENDANT ALLEGES “DEFENSES” THAT FAIL AS A MATTER
  21               OF LAW AND DOES NOT ALLEGE FACTS SUFFICIENT TO
  22                            PROVIDE FAIR NOTICE.

  23           Defendant attempts to dissuade this Court from granting the motion to strike,

  24   claiming that (1) motions to strike are disfavored (doc. 15 at 10:1-8); (2) the answer

  25   must be construed in Defendant’s favor (id. at 10:10-24); and (3) prejudice has not

  26   been shown (id.at 10:25–11:20). Defendant is wrong: courts routinely strike defenses

  27   that fail as a matter of law and those failing to give fair notice, even if construing the

  28   answer in Defendant’s favor and regardless of a showing of prejudice.
                                                  -3-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 4 of 11 Page ID #:269



  1
             A.     Courts routinely strike defenses that fail as a matter of law and those
  2
                    fail to give fair notice and do not deny motions to strike simply
  3
                    because such motions may be disfavored.
  4
             Defendant argues that this Court should deny Plaintiff’s motion to strike
  5
       because such motions are disfavored under a belief that such motions are delaying
  6
       tactics and ignore the limited importance of pleadings in federal practice. (Doc. 15 at
  7
       10:1-8.)
  8
             Defendant ignores, however, that Plaintiff, in his motion, provides ample
  9
       examples of courts striking defenses that fail as a matter of law and defenses that fail
  10
       to provide fair notice, indicating that pleadings are not as insignificant as Defendant
  11
       suggests. (See, i.e., Doc. 14 at 6:19-23, 9:7-10, 9:22-26.) Defendant even cites to
  12
       Oracle Am., Inc. v. Micron Tech., Inc., 817 F. Supp. 2d 1128, 1132 (N.D. Cal. 2011),
  13
       a case consistent with Plaintiff’s position, though Defendant ignores that the court
  14
       there makes clear that “ . . . a motion to strike is proper when a defense is insufficient
  15
       as a matter of law.” Oracle, 817 F.Supp.2d at 1132.
  16
             In addition, Plaintiff’s motion can hardly be considered a delaying tactic—the
  17
       parties have already engaged in the Rule 26 conference and filed their joint statement
  18
       and have discussed whether remand is appropriate.
  19
  20
             B.     Regardless of in whose favor courts contrue answers, courts strike
  21
                    defenses that fail as a matter of law and defenses that are conclusory,
  22
                    factually-barren, and fail to provide fair notice.
  23
             Defendant suggests that it should have free reign to allege whatever defense it
  24
       wants if it even remotely bears on the case. (Doc. 15 at 10:10-24.) But Defendant’s
  25
       position is just not so. Plaintiff’s motion to strike makes clear that a defendant simply
  26
       cannot proffer defenses that fail as matter of law or do not provide fair notice in a
  27
       shotgunned and boilerplate approch as Defendant has done here. (Doc. 14 at 6:5-13,
  28
                                                  -4-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 5 of 11 Page ID #:270



  1
       8:22-27.)
  2
             As Plaintiff repeatedly explained in his motion and readdresses here, the Court
  3
       should strike Defendant’s 1st, 3rd, 5th, 6th, 8th through 13th, 15th, 17th through 20th,
  4
       and “Other Affirmative Defenses” “defenses” because they fail as a matter of law,
  5
       do not provide fair notice, and are impertinent.
  6

  7
                    1.     The Court should strike Defendant’s impertinent allegations
  8
                           that fail as a matter of law.
  9
             Defendant argues that its “First Defense,” “Fifteenth Defense,” “Seventeenth
  10
       Defense,” and “Other Additional Defenses” allegations are proper and should remain,
  11
       even though it has already agreed to withdraw its Fifth, Fifteenth, and Seventeenth
  12
       “defenses”and its “Other Additional Defenses” allegation. (Doc. 15 at 11:21–14:17.)
  13
       Even if Defendant had not agreed to withdraw these allegations, Defendant advances
  14
       a wrong argument anyway.
  15
             First, arguing against Defendant’s “First Defense” for failure to state a cause of
  16
       action, in his motion to strike, Plaintiff pointed to three cases from this district that
  17
       struck such an allegation because it was not a defense. (Doc. 14 at 6:15-27.)
  18
             Defendant, albeit for a different proposition, cited to Enough for Everyone, Inc.
  19
       v. Provo Craft & Novelty, Inc., 2012 U.S. Dist. LEXIS 6745, *8 (C.D. Cal. Jan. 20,
  20
       2012), a case agreeing with Plaintiff that a defense for failure to state a cause of action
  21
       fails should be stricken. Enough for Everyone, 2012 U.S. Dist. LEXIS 6745 at *8.
  22
             Second, Defendant attempts to argue that its “Fifteenth Defense” and
  23
       “Seventeenth Defense” should remain because those defenses are negative defenses
  24
       permissible under Rule 8 and provide fair notice of the defenses. (Doc. 15 at 13:9–
  25
       14:4.) Esentially, Defendant argues that it can allege anything it wants—whether or
  26
       not its “defenses” are affirmative defenses—so long as Plaintiff has fair notice. This,
  27
       however, is not the standard and Defendant already agreed to abandon these
  28
                                                   -5-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 6 of 11 Page ID #:271



  1
       allegations. (Doc. 15 at 8:14-15.)
  2

  3
             Putting aside that these allegations fail to provide fair notice because they are
  4
       conclusory statements without any supporting facts, these “defenses” should be
  5
       stricken because they are denials or negative defenses, and are therefore “immaterial
  6
       and are subject to a motion to strike under Rule 12(f).” TSX Toys, Inc. v. 665, Inc.,
  7
       2015 U.S. Dist. LEXIS 192520, *21 (C.D. Cal. Sept.23, 2015), citing Barnes v. AT&T
  8
       Pension Ben. Plan-Nonbargained Program, 718 F. Supp.2d 1167, 1174 (N.D. Cal.
  9
       2010); Finato v. Keith Fink & Assocs., 2017 U.S. Dist. LEXIS 171719, *7–8 (C.D.
  10
       Cal. May 17, 2017).
  11
             Third, Enough for Everyone also concludes that courts should strike allegations
  12
       like Defendant’s “Other Additional Defenses” allegation. Enough for Everyone at *8.
  13
       Defendant also agreed to abandon this allegation. (Doc. 15 at 8:14-15.)
  14

  15
                    2.     The Court should strike the defenses that fail to provide fair
  16
                           notice.
  17
             Defendant believes that it can simply list defenses in its answer without any
  18
       factual support because it has not had enough time to investigate Plaintiff’s claims
  19
       and because Plaintiff can engage in discovery to learn if a facts exist to support the
  20
       defense. (Doc. 15 at 14:18–15:21.)
  21
             For support, Defendant cites to Rule 8, stating that Rule 8 “contains no
  22
       requirement that a defendant make any ‘showing’ . . . [and that it] “requires only that
  23
       a party ‘affirmatively state’ any defenses in its answer.” (Doc. 15 at 14:19-21.)
  24
       Defendant intentionally ignores that it still needs to provide fair notice of the defense
  25
       in a short and plain statement and that Rule 8(c) addresses waiving defenses not stated
  26
       in the answer.
  27

  28
                                                  -6-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 7 of 11 Page ID #:272



  1
             As Plaintiff explained in his motion (see Doc. 14 at 8:20–11:1), courts routinely
  2
       strike such conclusory, bare-bones affirmative defenses ––as Defendant proffers in its
  3
       answer, such as its tenth through thirteenth defenses alleging estoppel, laches, waiver,
  4
       and unclean hands. Desert European Motorcars, Ltd. v. Desert European Motorcars,
  5
       Inc., 2011 U.S. Dist. LEXIS 96154, *3–5, *9 (C.D. Cal. Aug. 25, 2011).
  6

  7
                    3.    The Court should strike Defendant’s impertinent defenses.
  8
             Defendant argues that its third, fifth, sixth, eighth, ninth, and eighteenth through
  9
       twentieth defenses are valid defenses in this action. (Doc. 15 at 15:22–17:19.)
  10
       Defendant wholly misses the point. As Plaintiff explained in his motion to strike that
  11
       Defendant alleges these defenses against each cause of action, even though against
  12
       some causes of action, the defenses fail as a matter of law. (Doc. 14 at 11:4–12:28.)
  13
             For example, Plaintiff explained that the third defense for failure to exhaust
  14
       administrative remedies has no application to his “third cause of action for wrongful
  15
       termination in violation of public policy, or for any of his California Labor Code-
  16
       based fourth through ninth causes of action.” (Doc. 14 at 11:9-13.) Plaintiff does not
  17
       claim that this defense has no application whatsoever to FEHA claims in general—
  18
       though the defense will fail entirely in this action—rather, that this defense does not
  19
       apply to all claims as Defendant alleges. As such, the Court should strike this defense.
  20
             And, the Court should strike Defendants other defenses identified above just
  21
       the same.
  22

  23
             C.     Even if establishing prejudice serves as a prerequisite to a court
  24
                    striking defenses like Defendant alleges—it is not—Plaintiff has
  25
                    made such a showing.
  26
             Defendant attempts to deflect from the legal and factual insufficiency of its
  27
       allegations by arguing—over and over again—that the Court should deny Plaintiff’s
  28
                                                  -7-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 8 of 11 Page ID #:273



  1
       motion to strike under the misbelief that he has not shown he would suffer prejudice
  2
       if the legally and factually insufficient affirmative defenses remain. (See, i.e., Doc. 15
  3
       at 10:25–11:20.) However, such an argument is without merit.
  4
             As an initial matter, most of the cases requiring a showing of prejudice are
  5
       doing so regarding “redundant, immaterial, impertinent, or scandalous matter,” as
  6
       opposed to the “insufficient defense,” portion of Rule 12(f). See Barnes v. AT & T
  7
       Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1173 (N.D. Cal.
  8
       2010). This is borne out by the cases relied on by Defendants in their Opposition
  9
       brief. (See Opp’n at 4–5.) Both Neilson v. Union Bank of California, N.A., 290 F.
  10
       Supp. 2d 1101, 1152-53 (C.D. Cal. 2003), and New York City Employees’ Ret. Sys. v.
  11
       Berry, 667 F. Supp. 2d 1121, 1128 (N.D. Cal. 2009)—cited by Defendants (see Opp’n
  12
       at 5)—analyze whether certain allegations in Plaintiff’s complaint are redundant,
  13
       immaterial, impertinent, or scandalous, and do not address or require whether a
  14
       defendant may maintain legally or factually insufficient affirmative defenses.
  15
             However, “[a] showing of prejudice is not required to strike an ‘insufficient’
  16
       portion of the pleading as opposed to ‘redundant, immaterial, impertinent, or
  17
       scandalous matter’ under Rule 12(f).” Hayden v. United States, No. 3:14-CV- 1060-
  18
       AC, 2015 WL 350665, at *2 (D. Or. Jan. 26, 2015) (quoting Bottoni v. Sallie Mae,
  19
       Inc., No. C 10–03602 LB, 2011 WL 3678878, at *2 (N.D. Cal. Aug. 22, 2011));
  20
       Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167,
  21
       1173 (N.D. Cal. 2010) (same).
  22
             Further, Plaintiff has established that he would suffer significant prejudice if
  23
       the Court permits Defendant’s legally and factually deficient “defenses.” Even under
  24
       Harris v. Chipotle Mexican Grill, Inc., 303 F.R.D. 625, 629 (E.D. Cal. 2014)—the
  25
       other case Defendant relies on (see Doc.15 at 10:27–11:3)—a motion to strike should
  26
       be granted if “it is foreseeable that the inclusion of these defenses could lead plaintiffs
  27
       to burdensome yet futile discovery.” And, as the court held in Barnes:
  28
                                                   -8-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 9 of 11 Page ID #:274



  1
                [E]ven if the court were to require a showing of prejudice, Barnes
  2
                has met that burden. If the court were to permit legally
  3
                unsustainable affirmative defenses to survive, Barnes would be
  4
                required to conduct expensive and potentially unnecessary and
  5
                irrelevant discovery. Thus, AT&T’s arguments regarding
  6
                prejudice cannot rescue its otherwise legally insufficient
  7
                affirmative defenses.
  8
       Barnes, 718 F. Supp. 2d at 1173. “[T]he obligation to conduct expensive and
  9
       potentially unnecessary and irrelevant discovery is a prejudice.” Hernandez v. Dutch
  10
       Goose, Inc., No. C 13-03537 LB, 2013 WL 5781476, at *5 (N.D. Cal. Oct. 25, 2013)
  11
       (citing Ganley v. County of San Mateo, No. C06–3923 TEH, 2007 WL 902551, at *1
  12
       (N.D. Cal. Mar. 22, 2007) (motions to strike are proper even if their only purpose is to
  13
       make the issues less complicated and to “streamline the ultimate resolution of the
  14
       action”)).
  15
             Likewise, Plaintiff will be significantly prejudiced if he is forced to propound
  16
       discovery on, meet and confer about, and file motions to compel, to legally insufficient
  17
       affirmative defenses, and, ultimately, file a motion for summary judgment on those
  18
       legally insufficient affirmative defenses. See Gibson Brands, Inc. v. John Hornby
  19
       Skewes & Co., 2014 WL 4187979, at *2 (C.D. Cal. Aug. 22, 2014) (Pregerson, J.)
  20
       (“[A]llowing Defendant’s non-affirmative defenses, insufficiently pleaded defenses,
  21
       and redundant defenses to stand would inevitably make the litigation more expensive,
  22
       more complicated, and waste judicial resources. Moreover, Defendant is not precluded
  23
       from raising its non-affirmative defenses during the course of the litigation.”).
  24
             Accordingly, even though Plaintiff need not establish a showing of prejudice
  25
       before the Court grants his motion to strike, he mas made such a showing and the Court
  26
       should grant his motion to strike regardless.
  27

  28
                                                 -9-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 10 of 11 Page ID #:275



   1
                                      V.       CONCLUSION
   2
          For the reasons set forth herein, Plaintiff respectfully requests that the Court grant
   3
       his motion and deny leave to amend where futile.
   4

   5   Respectfully Submitted,
   6

   7   Dated: November 25, 2018,               BENARI & NGUYEN, LLP
   8

   9                                       By: /s/ Omri A. Ben-Ari
                                               CHRIS T. NGUYEN
  10                                           OMRI A. BEN-ARI
                                               Attorneys for Plaintiff Loi Nguyen
  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -10-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
Case 8:18-cv-01825-AG-DFM Document 17 Filed 11/26/18 Page 11 of 11 Page ID #:276



   1
                                     PROOF OF SERVICE
   2

   3         I am a citizen of the United States and am employed in the County of Orange,

   4
       State of California. I am over the age of 18 and not a party to the within action; my
       business address is BENARI & NGUYEN LLP (the “firm”), 2372 Morse Ave., Ste.
   5
       282, Irvine, CA 92614.
   6

   7         On November 26, 2018, at my place of business, I electronically transmitted
   8   the following documents:
   9         (1) PLAINTIFF’S REPLY BRIEF IN SUPPORT OF HIS MOTION TO
  10
                 STRIKE DEFENDANT DURHAM SCHOOL SERVICES, L.P.’S
                 AND’ ANSWER TO PLAINTIFF LOI NGUYEN’S COMPLAINT;
  11         (2) DECLORATION OF OMRI A. BEN-ARI IN SUPPORT OF
  12
                 PLAINTIFFS REPLY

  13         to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
  14   Notice of Electronic Filing to the following EM/ECF registrants:
  15
                                       Jonathan L. Brophy
  16                                 SEYFARTH SHAW LLP
                                      jbrophy@seyfarth.com
  17
                                         Jared W. Speier
  18                                 SEYFARTH SHAW LLP
                                      jspeier@seyrfarth.com
  19
             I am employed in the office of a member of the bar of this court at whose
  20
       direction the service was made.
  21

  22         I declare under penalty of perjury under the laws of the United States of
  23   America and State of California that the above is true and correct.

  24         Executed on November 26, 2018 at Irvine, California.
  25
                                   _____/s/Chris T. Nguyen___
  26                                    Chris T. Nguyen
  27

  28
                                                 -11-
        PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF DEFENDANT’S ANSWER
                                                                 CASE NO.: 8:18-cv-01825-AG-DFMx
